Upon the former appeal, reported in102 Conn. 234, 128 A. 709, we held that the conclusion of the commissioner that the injury arose in the course of the claimant's employment was not supported by the subordinate facts. We directed the Superior Court to return the case to the commissioner for a further finding of the specific facts, as to whether the claimant suffered his injury while engaged in horseplay or in the course of his employment. The commissioner has added to the original finding the specific facts surrounding the claimant's employment, out of and in the course of which his injury arose. These facts show that the claimant had reason to believe that a boy was in the vicinity of the refrigerator for the purpose of purloining therefrom the defendant's foodstuffs, and thereupon he, being the manager of the defendant's hotel, through a desire to protect her property, and while removing the boy from the vicinity of the refrigerator, fell through an open doorway and suffered the injury for which he claims compensation. These facts fully support the conclusion that the injury arose out of and in the course of the employment. The present appeal is wholly without merit.
   There is no error.